Citation Nr: 1309276	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty for training from December 1974 to April 1975 in the Army National Guard, and on active duty from September 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which declined to reopen a claim for service connection for a heart disorder.   

In June 2008 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is in the claims file.

In an October 2008 decision the Board declined to reopen the Veteran's underlying claim of entitlement to service connection for a heart disorder on the grounds that new and material evidence had not been received to reopen the claim. 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions of the Joint Motion.

In March 2010, the Board remanded this matter for additional evidentiary development in compliance with the Court remand and readjudication by the RO.  In May 2010 the RO found that new and material evidence had not been received and declined to reopen the claim.  

In a December 2011 decision, the Board reopened the claim for service connection for a heart disorder, and remanded the underlying claim for service connection to the RO for further development.



FINDING OF FACT

The preponderance of the competent evidence is against a finding that a heart disorder was incurred or aggravated in service, or is related to service; and a cardiovascular-renal disease was not manifested to a compensable degree within a year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in September 2005, November 2005, December 2006, and January 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  During the June 2008 Travel Board hearing the Veteran waived his right to further notice.

The Veteran's service treatment and personnel records, and VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran testified at his June 2008 hearing that he was receiving disability benefits from the Social Security Administration, but he and his representative stated that the associated records would not be pertinent to the case as they showed a current diagnosis of a heart condition but not its cause or history.  Therefore, obtaining such records is not necessary.  38 C.F.R. § 3.159 (c).  

VA has not afforded the Veteran an examination to obtain an opinion as to a heart disorder claim.  However, there is no evidence establishing that an event, injury, or disease occurred in service associated with any heart disorder; there is no evidentiary indication that the claimed disability or symptoms may be associated with the Veteran's service; and there is no competent, credible evidence of a continuity of symptomatology since service, or manifestation of a cardiovascular-renal disease within one year of discharge from service.    

An examination or medical opinion is not needed because the only evidence indicating that the claimed disability may be associated with service is the Veteran's own lay statements.  These are insufficient to trigger VA's duty to provide an examination because he is not competent to opine as to the onset or etiology of the claimed current disability and, as discussed below, the Veteran's statements as to onset and continuity of symptoms are not shown to be credible and are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims files.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes cardiovascular renal disease.  See Walker v. Shinseki, No. 2011-7184, 2013 WL 628429 (Fed.Cir. Feb. 21, 2013).  Cardiovascular renal disease may also be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

II.  Analysis

In a February 1982 statement, when he first claimed service connection for a heart disorder, the Veteran stated that while hospitalized in service for an episode of food poisoning and a back injury, he was advised of a possible irregularity of his heart.  

In his August 2005 application to VA, the Veteran indicated that his heart disorder began in 1979; that he received treatment from VA providers at the East Orange Medical Center from 1980 to the present; and that he had received treatment from Delores C. Gayle, M.D.  In a VA Form 21-4142 submitted in October 2005, the Veteran reported he had received treatment from Dr. Gayle from 2003 to the present, and from VA Medical Center in East Orange from 1980 to the present.

At the Veteran's June 2008 Travel Board hearing, he testified that, during the hospitalization in service for food poisoning, treatment providers told him that, regarding the heart, it would probably give him a little problem in the future, and he could get an enlarged heart or irregular heartbeat. 

Service treatment records do not show any complaints or treatment or any clear indications otherwise of any heart condition, or of any condition that has later been etiologically linked with a current heart disorder.  There are no blood pressure readings with systolic blood pressure over 130 and no diastolic readings over 80.

During a November 1974 examination for enlistment to the Army National Guard, he reported he had not had any shortness of breath, pain or pressure in the chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.  On examination, the evaluation was normal for the heart and vascular system, and blood pressure was 110/70.

During separate visits in December for complaints of hemoptysis and stomach complaints, physical examination of the heart was within normal limits.  During a periodic examination in January 1977, the evaluation of the heart was normal and blood pressure was 130/80.

Notably, the service treatment records do show that the Veteran was hospitalized in October 1977 for complaints diagnosed as food intoxication.  An associated consultation sheet shows findings including diarrhea and vomiting, chills, headaches, weakness, inability to walk, and back pain.  That report shows that on examination at that time, the Veteran's blood pressure was recorded as 120/80 and his pulse rate was 94 beats per minute.  Among other findings the report included "heart-rhythmic 100x".  None of the findings from the service treatment records associated with the October 1977 hospitalization for food poisoning/intoxication, show any abnormal heart condition including any heart rhythm condition.  

In April 1978 the Veteran completed a dental patient history indicating that he had not ever had shortness of breath, swelling of ankles, palpitation of the heart; and that he had not ever been treated for a heart condition or high blood pressure.

During the Veteran's May 1978 ETS (expiration of term of service) examination, he reported he had not had any shortness of breath, pain or pressure in the chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.  On examination, the evaluation was normal for the heart and vascular system.

Other than two non-substantive treatment records dated in September and October 1985 regarding dental treatment, the claims files contain VA treatment records dated from April 1990 to April 2010.  The first medical evidence of any cardiovascular symptoms is shown in VA hospital  records showing treatment from April to May 1990 for alcohol abuse.  These records show that the Veteran reported a past medical history of hypertension by history, and occasional palpitation.  On examination of the heart, findings included: regular rate and rhythm, and point of maximal impulse nondisplaced.  The impression in relevant part, included stable hypertension.

The first definitive medical evidence of a present heart disorder is shown in VA treatment records dated in September 1995 when, during treatment for pneumonia, an EKG revealed abnormal findings of atrial fibrillation and atrial flutter.   An admitting history noted that the Veteran was admitted with new onset of atrial fibrillation.  An electrocardiographic record contains a summary including atrial fibrillation with coronary vascular reserve, left ventricular hypertrophy, and abnormal EKG.  A "medical record-nursing documentation" completed during the Veteran's September 1995 VA hospitalization records a reported past medical history of cardiomyopathy ETOH (alcohol).   A September 1995 VA discharge summary stated that the Veteran had an atrial flutter and fibrillation, which "he claims is longstanding."

Private treatment records include a confidential medical examining physician's report completed in March 2002 by G. Stenislaus, M.D.  That report includes a medical summary containing minor diagnoses listed as dilated cardiomyopathy and atrial fibrillation as due to disease, with a noted date of onset of 1995. 
 
The claim file includes private treatment records from Dr. Gayle dated from November 2002 to 2012, showing treatment including for a heart condition.  The initial treatment records dated in November 2002 include the following: a problem list that included diagnoses of severe hypertension and atrial fibrillation; an initial history showing (1) a chief complaint of a tight feeling/pain in the chest with onset two years before, (2) a past medical history of a diagnosis of irregular heart beat in 1979, (3) mild myocardial infarction six to seven months ago, and (4) lifetime hypertension; and notes contain impressions of uncontrolled hypertension, and cardiac dysrhythmia-atrial fibrillation and bradycardia.

A medical statement form completed by Dr. Gayle addressed to the New York State Office of Temporary and Disability Assistance, and dated in March 2003, shows that Dr. Gayle reported she first saw the Veteran in November 2002 and most recently examined him in February 2003.  In that statement Dr. Gayle noted a reported history of a cardiac diagnosis of dysrhythmia since 1979.  She noted findings of atrial fibrillation and bradycardia, and chest pain on exertion.  She opined that the cardiac problem was most likely congenital.

The evidence on file shows no evidence of any heart condition in service, including at the May 1978  ETS examination.  Significantly, the Veteran did not report any heart disorder at that examination.  The first evidence of any relevant complaints, or of a cardiovascular system condition,  is contained in VA treatment records in 1990, which includes an impression of hypertension; and the first evidence specifically of a heart condition is in 1995.  The extended period of twelve years following service without treatment for cardiovascular complaints, or of 17 years without treatment for a heart condition, weighs against the claim.  See Maxson, supra.  

Nor is there any other evidence linking any diagnosed heart disorder to any incident of service.  Further, there are no service-connected disabilities on which to predicate a service connection of a heart disorder as related to a service-connected disability.  

The Veteran has reported that he received treatment from VA at the East Orange VA Medical Center for his heart disability beginning in 1979 or 1980, essentially claiming a continuity of relevant symptoms since that time.  However, as reflected in the clinical record above, the evidence does not show any pertinent treatment prior to 1990.  Though Dr. Gayle records a history of heart treatment since 1979, she only began treating the Veteran in 2002, and the reported history is clearly based only on the Veteran's report that is shown to otherwise be inaccurate.

A VA memorandum dated in April 2010, confirms there are no earlier such VA treatment records (prior to 1990), in contrast to the Veteran's assertions of treatment from 1979 or 1980.  Significantly, at the June 2008 Travel Board hearing the Veteran himself testified that he received heart treatment at East Orange only for the previous 13 or 14 years, that is, since about 1994 or 1995.  

Given the foregoing, the Veteran's assertion of his receipt of pertinent treatment since 1978 lacks credibility.  Although the Veteran is competent to report on a continuity of symptomatology of cardiovascular renal disease following service, the Veteran's report lacks credibility and is not probative as to a continuity of manifestations prior to the 1990s.

The preponderance of the evidence is against the claim for service connection for a heart disorder; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

Entitlement to service connection for a heart disorder is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


